Case 1:17-cr-00010-DLH Document177 Filed 06/02/20 Page 1 of 3

Local AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations

 

 

 

Sheet 1
UNITED STATES DISTRICT COURT
District of North Dakota
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. ) (For Revocation of Probation or Supervised Release)
Darryl Shane Grady
a/k/a Buggy ) Case No. 1:17-er-10-02
) USM No. 16508-059
Michelle Monteiro
Defendant’s Att

THE DEFENDANT: efendant's Attorney
Wi admitted guilt to violation of condition(s) Standard; Special of the term of supervision.
O was found in violation of condition(s) count(s) after denial of guilt.
The defendant is adjudicated guilty of these violations:
Violation Number Nature of Violation Violation Ended
1) Mr. Grady was arrested on January 27, 2020 and charged with 1/27/20

Domestic Violence and Criminal Mischief (Case# PD-P2000150)

by Three Affiliated Tribes Law Enforcement.

The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

O The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: f~ June 2, 2020
—_ t Ts
Date of Imposition of Judgment

  
 

Defendant’s Year of Birth:

 

Signature of J udgeW_~

  

City and State of Defendant’s Residence:

 

Daniel L. Hovland US. District Judge

 

Name and Title of Judge

(/ Une Z, 26720

"Date
Case 1:17-cr-00010-DLH Document177 Filed 06/02/20 Page 2 of 3

Local AO 245D (Rev. 09/19) | Judgment in a Criminal Case for Revocations

 

Sheet 1A
Judgment—Page 2 of 3
DEFENDANT: Darryl Shane Grady a/k/a Buggy
CASE NUMBER: 1:17-cr-10-02
ADDITIONAL VIOLATIONS
Violation

Violation Number Nature of Violation Concluded
2) Mr. Grady was arrested on January 27, 2020 at Sportsman's Bar, whose 1/27/20

primary business is the sale of alcoholic beverages. Mr. Grady was also

intoxicated at the time of his arrest.

3) Mr. Grady failed to report to the US Probation Office, as directed.
4) Mr. Grady failed to submit alcohol breath tests and urine samples, as directed.
5) Mr. Grady failed to participate in the recommended drug and alcohol

treatment program.

6) Mr. Grady was arrested on November 30, 2019 and charged with Driving 11/30/19
Under the Influence (Case# PD-P1916083) by Three Affiliated Tribes Law

Enforcement.

7) Mr. Grady was arrested on November 5, 2019 and charged with Reckless 11/5/19
Driving (Case# 2019-00017764) by the Ward County Sheriff's Office.

8) Mr. Grady failed to obtain employment or participate in a program aimed

at improving his educational level.
Case 1:17-cr-00010-DLH Document177 Filed 06/02/20 Page 3 of 3

Local AO 245D (Rev. 09/19) | Judgment in a Criminal Case for Revocations
Sheet 2— Imprisonment

Judgment — Page 3 of
DEFENDANT: Darryl Shane Grady a/k/a Buggy
CASE NUMBER: 1:17-er-10-02

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :

6 MONTHS, with credit for time served.

@ The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant be placed at a county correctional facility in North Dakota.

MM The defendant is remanded to the custody of the United States Marshal.

(1) The defendant shall surrender to the United States Marshal for this district:
Oat O am. O pm. on
O_ as notified by the United States Marshal.

 

[] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
QO before 2 p.m. on
{] as notified by the United States Marshal.

 

O sas notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
